NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted March 13, 2019
                                 Decided March 14, 2019

                                          Before

                         MICHAEL B. BRENNAN, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

                         AMY J. ST. EVE, Circuit Judge

No. 18-1425

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Eastern District
                                                 of Wisconsin.

       v.                                        No. 16-CR-7

TERELL SHANKLE,                                  Lynn Adelman,
     Defendant-Appellant.                        Judge.

                                        ORDER

       Terrell Shankle was convicted on six sex-trafficking counts related to his forced
recruitment of five women and girls into prostitution between 2008 and 2013.
See 18 U.S.C. §§ 1591, 2423(a), (e). The district court sentenced him to a below-guidelines
prison term of 300 months to be followed by 5 years’ supervised release. Shankle
appeals, but his appointed counsel asserts that the appeal is frivolous and moves to
withdraw. See Anders v. California, 386 U.S. 738, 744 (1967). Shankle has responded to
counsel’s motion. See CIR. R. 51(b). Because counsel’s analysis appears thorough, we
limit our review to the subjects he covers and the issues that Shankle raises.
See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).
No. 18-1425                                                                            Page 2

        Counsel first considers whether Shankle could challenge the district court’s
pretrial evidentiary ruling that a detective who testified about common sex-trafficking
practices qualified as an expert. But counsel appropriately concludes that doing so
would be frivolous because the district court properly evaluated the expert’s
qualifications, reliability, and relevance. See FED. R. EVID. 702; Daubert v. Merrell Dow
Pharmaceuticals, Inc., 509 U.S. 579, 597 (1993); Gopalratnam v. Hewlett-Packard Co.,
877 F.3d 771, 779 (7th Cir. 2017). Regarding the detective’s qualifications and reliability,
the judge observed that she had participated in over 50 sex-trafficking investigations.
This “[t]raining and experience,” the judge permissibly concluded, qualified her to
testify with knowledge about how pimps interact with their victims. See Kumho Tire Co.,
Ltd. v. Carmichael, 526 U.S. 137, 148–49 (1999); United States v. Parkhurst, 865 F.3d 509,
516–17 (7th Cir. 2017). As to relevance, the judge reasonably ruled that the jury could
benefit from the expert’s testimony about unfamiliar terms and practices related to sex-
trafficking. See Parkhurst, 865 F.3d at 516; see also United States v. Brinson, 772 F.3d 1314,
1318–19 (10th Cir. 2014) (holding that the district court did not abuse its discretion in
admitting detective’s expert testimony about common sex-trafficking practices).

       Counsel also considers whether Shankle could challenge two other pretrial
evidentiary rulings, but correctly concludes that that no nonfrivolous arguments exist.
The first ruling permitted the government to refer to the prostitutes as “victims” in its
opening and closing arguments and direct examination of the expert detective. But a
challenge would be pointless because parties may make arguments supported by the
evidence, and evidence suggested that the prostitutes were indeed victims.
See United States v. Turner, 651 F.3d 743, 752 (7th Cir. 2011). The court’s second ruling—
to exclude the witnesses’ sexual history—was also appropriate. That evidence did not
bear on whether Shankle forced or coerced them to engage in the prostitution that led to
Shankle’s charges. See FED. R. EVID. 412; United State v. Carson, 870 F.3d 584, 592–96
(7th Cir. 2017).

        Counsel next considers whether Shankle could challenge the sufficiency of the
evidence supporting the verdicts. As counsel properly recognizes, we would ask whether
the evidence, viewed in the light most favorable to the government, would enable a rational
jury to find the elements of each charged offense. See United States v. Cooper, 767 F.3d 721,
727 (7th Cir. 2014) (quoting United States v. Johnson, 729 F.3d 710, 714 (7th Cir. 2013)). We
agree with counsel that Shankle could not raise worthwhile challenges to the verdicts.

       The first count of Shankle’s indictment charged him with conspiracy to transport a
minor to engage in prostitution. See 18 U.S.C. § 2423(a), (e). To convict, the government had
to prove that Shankle (1) knowingly joined with the intent to advance (2) a conspiracy to
No. 18-1425                                                                             Page 3

transport a minor to engage in prostitution in interstate commerce. See id.; United States
v. Bonty, 383 F.3d 575, 577–78 (7th Cir. 2004). Testimony from Shankle’s co-conspirator and
an underage victim established that she and Shankle agreed to drive the minor victim from
Milwaukee to Chicago to work as a prostitute in hotels paid for by Shankle. The victim also
testified that Shankle sent her from Milwaukee to Minnesota to work as a prostitute for his
cousin. A sufficiency challenge would thus be hopeless.

        Counts two through four charged Shankle with sex trafficking four minors through
force, fraud, or coercion. See 18 U.S.C. § 1591. The mens rea requirement was amended
during the time period that Shankle committed his offenses and became easier for the
government to prove. But under the version of the statute most favorable to Shankle,
sufficient evidence at trial established that Shankle had the requisite mens rea. The
statute required that (1) he knowingly recruited, enticed, harbored, transported or
obtained his victims, (2) he knew either that force, fraud or coercion would be used to get
his victims to engage in prostitution or that his victims were under the age of 18 and would
be caused to engage in prostitution, and (3) the offenses affected interstate commerce.
See 18 U.S.C. § 1591 (eff. July 27, 2006, to Dec. 22, 2008). Each victim testified either that
Shankle introduced them to prostitution (how to find “dates” and how much to charge) or
that he drove them to meet “Johns.” And each victim testified that she either told Shankle
her age, showed him identification reflecting her age, or that Shankle picked her up from
high school. Finally, to establish interstate commerce, several victims testified that Shankle
used online ads to solicit dates for his victims. See United States v. Campbell, 770 F.36d 556,
574-75 (7th Cir. 2014).

        Shankle’s last two charges were for sex trafficking two adults through force, fraud or
coercion. See 18 U.S.C. § 1591 (eff. Dec. 23, 2008, to May 28, 2015). The government had to
prove that (1) Shankle knowingly recruited, enticed, harbored, transported or obtained his
victims, (2) he knew that force, fraud or coercion would be used to cause his victims to
engage in prostitution, and (3) the offenses affected interstate commerce. See id. The victims
testified that he drove them to Chicago regularly to get dates, and that he either beat them
or threatened them with a gun when they held back money or tried to leave him. Thus, it
would be futile to challenge the sufficiency of evidence on these verdicts.

       Next, counsel appropriately concludes that she could not mount a nonfrivolous
challenge to the calculation of the sentencing guidelines range. Given Shankle’s several
counts of conviction, the starting point for his base offense level is the level applicable to
the group of convictions with the highest offense level. See U.S.S.G. § 3D1.4. Here,
Counts 1 and 3 (grouped together because they involved the same victim) have the
highest offense level of 42. This level is increased by the number of “units” assigned to
No. 18-1425                                                                           Page 4

his other counts. Id. The probation officer erroneously identified the victim in one of
those counts as a minor (instead of an adult). But if the probation officer had identified
the victim correctly, the upward adjustment of 4 levels would have remained the same.
Id. Thus, the mistake was harmless, and any challenge based on it would be frivolous.
See United States v. Morris, 775 F.3d 882, 885 (7th Cir. 2000).

       In his response, Shankle raises two other frivolous challenges. First, he argues
that Counts 2 and 3 are duplicitous. A count is duplicitous if it charges the defendant
with committing two different offenses (thus permitting the jury to convict on the count
without agreeing unanimously on which offense the defendant committed).
See United States v. Buchmeier, 255 F.3d 415, 421, 425–26 (7th Cir. 2001); United States
v. Berardi, 675 F.2d 894, 899 (7th Cir. 1982). Shankle believes that this happened in both
Counts 2 and 3 because they each alleged that Shankle violated 18 U.S.C. § 1591 either
by using force or with knowledge that the victims corresponding to each count were
minors. Shankle, however, forfeited this argument because he did not raise it in a
pretrial motion. See FED. R. CRIM. P. 12(b)(3)(B)(i); United States v. Boliaux, 915 F.3d 493,
496 (7th Cir. 2019); United States v. Nixon, 901 F.3d 918, 920–21 (7th Cir. 2018). Even if he
had timely objected, his contention is meritless. To convict on each count, the judge
instructed the jury that it had to agree unanimously on which means (force or
knowledge of age or both) it found Shankle guilty of for each victim. And the jury
reported that it unanimously found him guilty of both means for each count.
Accordingly, Shankle’s concern that the jury did not unanimously convict on the
statute’s required elements is unfounded. See Buchmeier, 255 F.3d at 425-26; Berardi,
675 F.2d at 899.

       Second, Shankle argues that his trial lawyer was ineffective, but that claim is best
raised in a collateral proceeding rather than on direct appeal so that Shankle may
develop a more thorough evidentiary record. Massaro v. United States, 538 U.S. 500, 508–
09 (2003); Delatorre v. United States, 847 F.3d 837, 844–45 (7th Cir. 2017).

       Accordingly, we GRANT the motion to withdraw and DISMISS the appeal.